


Exhibit 10.47

CITI DISCRETIONARY INCENTIVE AND RETENTION AWARD PLAN

Amended and Restated Effective as of January 1, 2012

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




PREAMBLE

     The purpose of the Plan is to reward and retain Eligible Employees through
discretionary incentive and/or retention awards under the terms and conditions
described in the Plan. Awards under the Plan may be contingent upon the
Company’s performance, an Eligible Employee’s sector or business unit
performance, an Eligible Employee’s individual performance, or any combination
of the foregoing.

     This Plan document amends and restates the Plan, and is effective as of
January 1, 2012.

ARTICLE I

DEFINITIONS

     As used herein, the following terms have the meanings set forth below.

     “Award” means, as to any Fiscal Year or any other period determined by the
Committee or the management of the Company, a discretionary incentive and/or
retention award granted to an Eligible Employee in the form of a Cash Bonus, a
CAP Award, a DCAP Award, an Equity Award, or any other form of discretionary
incentive or retention award made under the terms of the Plan.

     “Award Date” means the date on which an Award is made.

     “CAP” means the Capital Accumulation Program, as it may be in effect from
time to time.

     “CAP Award” means an award of deferred stock or restricted stock made
pursuant to CAP.

     “Cash Bonus” means any component of an Award that is payable to a
Participant in currency and not in shares of Company common stock or derivatives
thereof, and that is not subject to deferral.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Committee” means the Personnel and Compensation Committee of the Board of
Directors of Citigroup Inc. and any person to whom it has delegated its
authority, including but not limited to the Plan Administrator.

     “Company” means Citigroup Inc. and its Subsidiaries.

     “DCAP” means the Deferred Cash Award Plan, as amended from time to time.

     “DCAP Award” means an award made pursuant to DCAP.

1

--------------------------------------------------------------------------------




     “Eligible Employee” means any employee who (a) is eligible to receive a
discretionary incentive and/or retention award package under the Company’s
personnel policies as they may be amended from time to time and as in effect on
the applicable Award Date, and (b) is actively employed by the Company on the
Award Date.

     “Equity Award” means any form of award granted pursuant to the SIP which is
not a CAP Award.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

     “Fiscal Year” means the accounting fiscal year of the Company.

     “Gross Misconduct” means, unless the terms of an Award specifically provide
otherwise, any conduct that is determined by the Committee, in its sole
discretion, (a) to be in competition with the Company’s business operations, (b)
to be in breach of any obligation that Participant owes to the Company or
Participant’s duty of loyalty to the Company, (c) to be materially injurious to
the Company, or (d) to otherwise constitute gross misconduct.

     “Participant” means an Eligible Employee who has received an Award under
the Plan.

     “Plan” means the Citi Discretionary Incentive and Retention Award Plan, as
it may be amended from time to time.

     “Plan Administrator” means the Senior Human Resources Officer of Citigroup
Inc. or his or her delegates. Any such delegation need not be in writing.

     “Program” means CAP, DCAP, or any other discretionary incentive or
retention award program administered by the Company pursuant to the Plan.

     “SIP” means the Citigroup 2009 Stock Incentive Plan, as it may be amended
from time to time, and any successor thereto.

     “Sub Plans” shall have the meaning ascribed thereto Section 4.03.

     “Subsidiary” shall have the meaning set forth in the SIP.

     “Vesting Conditions” means any term, condition or restriction described in
the award documents applicable to an Award that a Participant must satisfy in
order to receive a payment, distribution or otherwise realize monetary value
from an Award.

2

--------------------------------------------------------------------------------




ARTICLE II

AWARDS

     Section 2.01 Awards. For each Fiscal Year or other period determined under
the terms of an Award, the Committee and/or management of the Company is
authorized, consistent with the terms of the Plan, to grant Awards to Eligible
Employees and to determine the amount of and the terms (including any Vesting
Conditions) of the Awards granted to Eligible Employees in respect of such
Fiscal Year. The terms of the Awards shall be set forth in Award agreements,
prospectuses, or such other documents specifically designated by the Company as
setting forth the terms of the Awards. The value of each Eligible Employee’s
Award will depend upon performance factors which may include the Company’s
performance, his or her division’s performance and his or her individual
performance, including an assessment of risk management practices and/or use of
risk capital. The decision whether to grant an Award and how much to grant is at
the sole discretion of Company management, or where applicable, the Committee.
The Committee’s governance approval authorities shall govern which Awards are
expressly subject to Committee approval or review and which may be made at the
sole discretion of Company management.

     Section 2.02 Clawbacks.

     (a) The terms of any Award granted pursuant to the Plan may provide that
such Award may or shall be canceled, forfeited, or subject to recovery by the
Company, whether or not the Award has been vested, distributed, or paid, if the
Committee, in its sole discretion, determines that (i) Participant received the
Award based on materially inaccurate audited publicly reported financial
statements, (ii) Participant knowingly engaged in providing materially
inaccurate information relating to audited publicly reported financial
statements, (iii) Participant materially violated any risk limits established or
revised by senior management and/or risk management, or (iv) Participant has
engaged in Gross Misconduct.

     (b) The Committee may determine that, with respect to an Award that is
subject to any legal, regulatory or governmental requirement, direction,
supervisory comment, guidance or promulgation that so requires or where any
Award Agreement that so provides, if (i) there is reasonable evidence that a
Participant engaged in misconduct or committed material error, in either case in
connection with his or her employment, or (ii) the Company or such Participant’s
business unit has suffered a material downturn in its financial performance or a
material failure of risk management, the Committee in its sole discretion may
determine that such Participant shall not be entitled to any unpaid amount under
the Plan or that any such amount shall be reduced.

     (c) The terms of any Award granted pursuant to the Plan may provide that
other specified clawback, cancellation, recovery, forfeiture provisions or
performance-based Vesting Conditions may apply.

3

--------------------------------------------------------------------------------




ARTICLE III

ADMINISTRATION

     Section 3.01 Taxes and Withholding. As a condition to any payment or
distribution of any Award made pursuant to the Plan, the Company may, in its
discretion, require a Participant to pay such sum to the Company as may be
necessary to discharge the Company’s obligations with respect to any taxes,
assessments or other governmental charges, whether of the United States or any
other jurisdiction, imposed on the Participant on account of his or her
participation in the Plan. In the discretion of the Company, the Company may
deduct or withhold such sum from any payment or distribution to the Participant,
whether pursuant to the Plan or otherwise. In addition, the Company may require
a Participant to pay the Company an amount necessary to discharge Company
obligations with respect to any payroll taxes that may be owed on the
Participant’s Account Balance that are no longer subject to a substantial risk
of forfeiture.

     Section 3.02 Currency and Foreign Exchange Rates. All Cash Bonuses or other
cash payments made pursuant to the Plan will be made in cash in U.S. dollars to
Participants who are employed or reside within the United States at the time
such payments are made. With respect to Participants who are employed or reside
outside the United States, unless the Company determines otherwise, all Cash
Bonuses or other cash payments made pursuant to the Plan will be made in cash in
the local currency of the country in which the Participant is employed or
resides at the time such payments are made and such payments shall be made in
accordance with the foreign currency exchange rate in effect at the time of
payment as determined by the Company. However, if a Participant works in more
than one country between an Award Date and a payment date, the Participant may
receive proportionate distribution payments in the local currency of each work
country, at exchange rates determined by the Committee in its sole discretion.

     Section 3.03 Nontransferability. Except as may be provided for in award
documents applicable to Awards granted pursuant to a Program, no Participant nor
any creditor or beneficiary of any Participant shall have the right to subject
an amount payable or distributable under this Plan to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment during the Participant’s lifetime, including but not limited to, in
connection with a divorce, legal separation, or similar event.

     Section 3.04 Plan Administration. The Plan shall be administered by the
Plan Administrator. The Plan Administrator or his or her delegates shall have
discretionary authority to interpret the Plan, to make all legal and factual
determinations, and to determine all questions arising in the administration of
the Plan, including, without limitation, the reconciliation of any inconsistent
provisions, the resolution of ambiguities, the correction of any defects, and
the supplying of omissions. The Committee or the Plan Administrator may
accelerate or defer the vesting or payment of Awards, cancel or modify
outstanding Awards, and waive any conditions or restrictions imposed with
respect to Awards, subject to the limitations contained herein. Each
interpretation, determination or other action made or taken pursuant to the Plan
by the Plan Administrator shall be final and binding on all persons, subject to
the provisions of Section 5.10 hereof concerning arbitration. To the extent
permitted by applicable law, the Committee or the Plan Administrator may at any
time delegate to one or more employees of the Company some or all of its
authority over the administration of the Plan. Such delegation need not be in
writing.

     Section 3.05 Policies. Company management may adopt written or unwritten
policies from time to time that govern Plan administration.

4

--------------------------------------------------------------------------------




ARTICLE IV

AMENDMENT AND TERMINATION

     Section 4.01 Right to Amend or Terminate the Plan. The Committee may, in
its sole discretion, modify, amend, terminate or suspend the Plan or any Award
at any time, which modification, amendment, termination or suspension shall not
require the consent of the affected Participants and which may be made
irrespective of whether it could result in adverse tax consequences to any
Participant; provided that with respect to a Participant who is a U.S. taxpayer
the Committee shall not modify or amend such Participant’s Award in a manner
that would give rise to adverse tax consequences under Section 409A or Section
457A of the Code unless such modification or amendment is undertaken in
accordance with Section 5.09.

     Section 4.02 Action Following Termination of the Plan. Upon termination of
the Plan, the Committee or the Plan Administrator may take such action with
respect to each Award as it reasonably determines is necessary or desirable. No
termination of the Plan will give rise to a claim by any Participant of
constructive termination of employment.

     Section 4.03 Sub Plans. The Company may, in its sole discretion, create
separate sub-plans (“Sub Plans”) under the Plan, which shall provide for
participation in the Plan by Eligible Employees employed outside of the United
States. Each Sub Plan shall comply with local laws applicable to incentive or
retention plans.

ARTICLE V

GENERAL PROVISIONS

     Section 5.01 Unfunded Status of the Plan. The Plan is unfunded. Any Award
made pursuant to the Plan shall represent at all times an unfunded and unsecured
contractual obligation of the Company. Each Participant and each of his or her
beneficiaries will be unsecured creditors of the Company with respect to all
obligations owed to any of them under the Plan. Amounts payable or distributable
under the Plan will be satisfied solely out of the general assets of the Company
subject to the claims of its creditors. A Participant and his or her
beneficiaries will not have any interest in any fund or in any specific asset of
the Company of any kind by reason of any return credited to him or her
hereunder, nor shall the Participant or any of his or her beneficiaries or any
other person have any right to receive any payment or distribution under the
Plan except as, and to the extent, expressly provided pursuant to applicable
Award documents. The Company will not segregate any funds or assets to provide
for the distribution in respect of an Award or issue any notes or security for
the payment thereof. Any reserve or other asset that the Company may establish
or acquire to assure itself of the funds to provide payments required under the
Plan shall not serve in any way as security to any Participant or any
beneficiary of a Participant for the performance of the Company under the Plan.

     Section 5.02 ERISA Status of the Plan. The Plan is a discretionary
incentive and retention award plan and is not intended to be subject to ERISA,
and it shall be operated and interpreted consistent with such intent. A Program
may be subject to ERISA if the express terms of the Program so provide.

5

--------------------------------------------------------------------------------




     Section 5.03 No Right to Continued Employment. Neither the Plan nor any
action taken or omitted to be taken pursuant to or in connection with the Plan
shall be deemed to (a) create or confer on a Participant any right to be
retained in the employ of the Company, (b) interfere with or limit in any way
the Company’s right to terminate the employment of a Participant at any time or
(c) confer on a Participant any right or entitlement to compensation in any
specific amount for any future Fiscal Year. In addition, an Eligible Employee’s
eligibility for an Award for a given Fiscal Year shall not be deemed to create
or confer on the Participant any right to an Award, or any benefit or payment in
any similar plan or program that may be established by the Company, in respect
of any future Fiscal Year.

     Section 5.04 Offset Rights. Notwithstanding any provisions of the Plan to
the contrary, to the extent consistent with the requirements of Section 409A of
the Code, the Company may offset against any payments or distributions that
would have otherwise been made to a Participant under the Plan by (a) any
amounts which such Participant may owe to the Company, or (b) any amounts paid
by the Company to a third party pursuant to any award, judgment, or settlement
of a complaint, arbitration or lawsuit of which such Participant was the
subject.

     Section 5.05 Governing Documents. Notwithstanding any provision of this
Plan to the contrary, if an Award is granted pursuant to the terms of a Program,
the Award documents under the Program shall control in the event of any conflict
between the terms of the Plan and the applicable Award documents under the
Program.

     Section 5.06 Successors. The obligations of the Company under this Plan
shall be binding upon the successors of the Company.

     Section 5.07 Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the State of New York, without regard to any
conflicts or choice of law rule or principle that might otherwise refer the
interpretation of the Plan to the substantive law of another jurisdiction.

     Section 5.08 Construction. The headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of any
provision hereof. Use of one gender includes the other, and the singular and
plural include each other.

     Section 5.09 Regulatory Compliance. The Committee may modify the provisions
of an Award, a Program, and/or the Plan to the extent required or permitted
under any applicable law, regulation, rule, regulatory guidance or legal
authority or any policy implemented at any time by the Company in its discretion
to (a) comply with any legal, regulatory or governmental requirements,
directions, supervisory comments, guidance or promulgations specifically
including but not limited to guidance on remuneration practices or sound
incentive compensation practices promulgated by any U.S. or non-U.S.
governmental or regulatory agency or authority, (b) comply with the listing
requirements of any stock exchange on which the Company’s common stock is traded
or (c) comply with or enable the Company to qualify for any government loan,
subsidy, investment or other program.

6

--------------------------------------------------------------------------------




     Section 5.10 Arbitration. Any disputes related to the Plan or an Award
shall be resolved by arbitration in accordance with the Company’s arbitration
policies. In the absence of an effective arbitration policy, any dispute in any
way related to or arising out of the Plan or an Award shall be submitted to
arbitration in accordance with the rules of the American Arbitration
Association.

7

--------------------------------------------------------------------------------